Citation Nr: 1437030	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-23 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for chronic bronchitis, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (RUE), to include as due to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity (LUE), to include as due to herbicide exposure.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity (RLE), to include as due to herbicide exposure.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity (LLE), to include as due to herbicide exposure.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.

10.  Entitlement to service connection for a fungal infection of the groin, to include as due to herbicide exposure.

11.  Entitlement to service connection for a fungal infection of the rectal area, to include as due to herbicide exposure.

12.  Entitlement to service connection for a fungal infection of the torso, to include as due to herbicide exposure.

13.  Entitlement to service connection for a fungal infection of the arms, to include as due to herbicide exposure.

14.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.

15.  Entitlement to service connection for bilateral hearing loss.

16.  Entitlement to service connection for tinnitus.  

17.  Entitlement to service connection for arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968 with service in the Republic of Vietnam from June 1967 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2013, the Veteran presented sworn testimony during a Travel Board hearing in Detroit, Michigan, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The issues of entitlement to service connection for a low back disability (reopened), right and left hip disabilities, chronic bronchitis, GERD, a fungal infection of the groin and rectal areas, chloracne, hearing loss, tinnitus, and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.




FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1970, service connection for a back disability was denied on the basis that there was no evidence of a current back disability.

2.  Evidence that has been submitted subsequent to the RO's January 1970 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  The Veteran's currently diagnosed peripheral neuropathy of the RUE is likely the result of his active service.

4.  The Veteran's currently diagnosed peripheral neuropathy of the LUE is likely the result of his active service.

5.  The Veteran's currently diagnosed peripheral neuropathy of the RLE is likely the result of his active service.

6.  The Veteran's currently diagnosed peripheral neuropathy of the LLE is likely the result of his active service.

7.  A preponderance of the evidence fails to establish that the Veteran currently has a fungal infection of the torso that is attributable to his active service, including exposure to herbicides.

8.  A preponderance of the evidence fails to establish that the Veteran currently has a fungal infection of the arms that is attributable to his active service, including exposure to herbicides.



CONCLUSIONS OF LAW

1.  The January 1970 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Peripheral neuropathy of the RUE was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

4.  Peripheral neuropathy of the LUE was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

5.  Peripheral neuropathy of the RLE was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

6.  Peripheral neuropathy of the LLE was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

7.  A fungal infection of the torso was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

8.  A fungal infection of the arms was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

As the Veteran's petition to reopen his claim for a low back disability and claims for peripheral neuropathy of the bilateral upper and lower extremities are granted herein, any error related to the VA's duty to notify and assist is moot for this petition and these claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the fungal infection claims denied herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An April 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, personnel records, VA treatment records, and VA examination report have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran underwent a VA skin examination in August 2009.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and a conclusion that was supported by sufficient rationale.  The examination report is more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his skin symptoms and contentions regarding their etiology.  Significantly, the Veteran testified that did not have a fungal infection of the arms or torso.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. New and Material Evidence

The Veteran's claim for service connection for a back disability was previously denied in a January 1970 rating decision, as the evidence did not show a currently diagnosed back disability.  The Veteran did not appeal this rating decision nor did he submit new and material evidence within the applicable one year period.  38 C.F.R. § 3.156(b) (2013).  The January 1970 rating decision is the final prior denial of the low back claim.

The Veteran was afforded a VA examination in August 2009, subsequent to the January 1970 rating decision.  The August 2009 VA examiner diagnosed him with chronic lumbar strain.  This current diagnosis satisfies the low threshold requirement for new and material evidence and the claim for service connection for a low back disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

B. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); a fungal infection is not included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

The Veteran served in the Republic of Vietnam from 1967 to 1968 and is, therefore, presumed to have been exposed to herbicide agents while in Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013) (a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.").  

Peripheral Neuropathies

A review of the Veteran's post-service treatment records reflects that he has been diagnosed with peripheral neuropathy of the bilateral upper and lower extremities.  See VA examination report, December 2009.  Although his service treatment records are negative for any complaints of neuropathy, it is presumed that he was exposed to herbicide agents during his service in Vietnam, as noted above.  As such, the first and second elements of Shedden/Caluza are met for these claims.

Although the Veteran's peripheral neuropathies did not meet the criteria for presumptive service connection, the December 2009 VA examiner concluded that they were likely the result of his in-service herbicide exposure.  She rationalized that no other etiology had been identified for his complaints and that he had no other risk factors.  There is also no competent opinion that refutes this positive opinion. 

As such, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current peripheral neuropathies of the bilateral upper and lower extremities are related to his in-service herbicide exposure.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Fungal Infections

A review of the medical evidence of record does not establish that the Veteran has a currently diagnosed fungal infection, or other skin disability, of the torso or arms.  Private treatment records are negative for any dermatological diagnoses relating to the torso or arms, other than residual scarring from acne on the upper back and chest, which is remanded herein.  Notably, the Veteran was specifically examined to determine whether he had any skin disabilities in August 2009.  Despite a thorough physical examination and review of the medical records, the examiner was unable to diagnose the Veteran with any such disability.  The examiner specifically noted that the Veteran's claimed fungal infection involved his rectal area, not his arms.  

In addition to the lack of medical evidence showing a diagnosed fungal infection of the torso and/or arms, the Veteran himself testified that his fungal infection only affected his groin/rectal area, not his torso or arms.  Even if the Veteran were found to be competent to diagnose himself with a fungal infection of the torso or arms, he has not attempted to do so here.  Rather, he has specifically denied having such disabilities.  

Given the competent medical evidence showing no disability, as already discussed above, the Board finds that the preponderance of evidence is against a finding that the Veteran has or had a fungal infection of the torso or arms during the appeals period.  The claims of entitlement to service connection for a fungal infection of the torso and a fungal infection of the arms must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a low back disability has been received, the application to reopen is granted; to this extent only, the appeal is granted.

Entitlement to service connection for peripheral neuropathy of the RUE is granted.

Entitlement to service connection for peripheral neuropathy of the LUE is granted.

Entitlement to service connection for peripheral neuropathy of the RLE is granted.

Entitlement to service connection for peripheral neuropathy of the LLE is granted.

Entitlement to service connection for a fungal infection of the torso is denied.

Entitlement to service connection for a fungal infection of the arms is denied.

	(CONTINUED ON NEXT PAGE)




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his remaining claims for service connection.

With regard to the Veteran's reopened low back, bronchitis, GERD, fungal infections of the groin and rectal area, chloracne, and hearing loss claims, the Board finds that new VA examinations or addendum opinions are necessary.  

With regard to the Veteran's low back and bronchitis claims, the examiners failed to provide nexus opinions as they concluded that the Veteran did not have current diagnoses of these disabilities.  However, February 2009 private treatment records show diagnoses of mild degenerative changes of the dorsal spine and bronchitis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...").  These claims must be remanded for addendum opinions.

With regard to the Veteran's GERD claim, he has not been afforded a VA examination, despite evidence of a current disability, in-service herbicide exposure, and his contentions that his GERD is related to his in-service herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This claim must be remanded a VA examination.  

With regard to the Veteran's fungal infections of the groin and rectal area and chloracne claims, he was afforded a VA skin examination in August 2009.  However, the examiner did not provide an opinion on the etiology of these complaints.  See Barr, supra.  These claims must also be remanded for addendum opinions.

With regard to the Veteran's hearing loss claim, he was afforded a VA examination in August 2009.  The examiner concluded that his hearing loss was not related to service, relying at least in part on a belief that the Veteran had normal hearing at discharge and that there was no "change in hearing sensitivity during military service."  However, the examiner failed to address the 5dB and 10dB decreases in hearing acuity at 4000Hz for the right and left ears from induction to separation.  The claim must be remanded for an addendum opinion that addresses this change.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The examiner should also note that a threshold shift during service is not a requirement for service connection for hearing loss.

Finally, the evidence indicates that the Veteran's claimed bilateral hip disabilities, tinnitus, and arthritis may be related to the above-remanded claims.  As such, the above-remanded claims must be readjudicated prior to the readjudication of the claims for service connection for a bilateral hip disorder, tinnitus, and arthritis.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall obtain an addendum opinions from the August 2009 VA spine, skin, and respiratory examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including the February 2009 private treatment records showing diagnoses of a low back disability and bronchitis.  This must be noted in the examination report. If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed low back disability, bronchitis, pruritus ani, and chloracne are the result of his military service, including his presumed herbicide exposure.  The examiner is reminded that these conditions have been diagnosed during the appeals period and that an opinion must be provided even if they have since resolved.  

The examiner should also comment on whether the Veteran's diagnosed chloracne is a separate and distinct diagnosis from his already service-connected acne.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  The AOJ shall then obtain an addendum opinion from the August 2009 VA audiological examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including the service treatment records showing a 5dB and 10dB decrease in the Veteran's hearing acuity at 4000Hz from induction to separation.  This must be noted in the examination report.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hearing loss is the result of his military service, including his conceded in-service noise exposure.  The examiner should specifically address the decrease in hearing acuity from the entrance to separation examinations and indicate whether this constitutes a significant threshold shift at 4000Hz.  The examiner should also take note of the fact that a threshold shift during service is not a requirement for service connection for hearing loss.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, the AOJ shall schedule the Veteran for a VA examination to address his GERD.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.

The examiner state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed GERD was incurred in or aggravated by active service, including his exposure to herbicide agents while serving in Vietnam.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claims for service connection for a low back disability, chronic bronchitis, GERD, fungal infections of the groin and rectal area, chloracne, and hearing loss should be readjudicated.  Thereafter, and following any additional development deemed necessary, the claims for service connection for right and left hip disabilities, tinnitus, and arthritis should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be





handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


